     Case 2:17-cv-01089-JAD-EJY Document 151 Filed 02/05/21 Page 1 of 3




 1                                       UNITED STATES DISTRICT COURT

 2                                               DISTRICT OF NEVADA

 3                                                            ***

 4

 5       KENNETH DINKINS,                                                Case No. 2:17-cv-01089-JAD-EJY

 6                            Plaintiff,

 7             v.

 8       GERALDINE SCHNIZEL,                                                              ORDER

 9                           Defendant.

10

11            Before the Court is Plaintiff’s Motion to Compel Post-Judgment Discovery Responses (ECF
12   No. 150). Defendant has not responded, and the time to do so has passed.
13   I.       Background
14            After a real estate deal between Plaintiff and Defendant soured, Defendant published libelous
15   statements about Plaintiff on the internet. ECF No. 147. Plaintiff then brought a libel per se action
16   against Defendant. However, after Defendant failed to comply with or respond to an order to file a
17   joint pretrial order, District Judge Jennifer Dorsey entered a default judgment against the Defendant
18   in the amount of $43,000. ECF No. 148. To date, Defendant has failed to satisfy the judgment.
19   ECF No. 150 at 3. In an attempt to collect on the judgment, Plaintiff served Defendant with various
20   discovery requests.        Id. at 2.     Specifically, Plaintiff propounded interrogatories, requests for
21   admissions, and production of documents related to Defendant’s real property, intellectual property,
22   personal property, assets, employment, and financial information. Id. At 3–4. Defendant failed to
23   respond to these requests, and Plaintiff now moves to compel post-judgment discovery responses
24   from Defendant. 1 Id.
25

26
     1
27             Plaintiff also requests the Court impose sanctions “deem[ed] appropriate” upon Defendant for having to file
     the instant motion. ECF No. 150 at 5. The Court finds that sanctions are not warranted in this instance because Plaintiff
     is pro se and did not identify any costs associated with filing this motion.
28
                                                               1
     Case 2:17-cv-01089-JAD-EJY Document 151 Filed 02/05/21 Page 2 of 3




 1   II.     Discussion

 2           Federal Rule of Civil Procedure 69(a)(2) governs discovery in post-judgment enforcement

 3   proceedings and provides that a judgment creditor “may obtain discovery from any person—

 4   including the judgment debtor—as provided in these rules or by the procedure of the state where the

 5   court is located.” Fed. R. Civ. P. 69(a)(2). This rule entitles a judgment creditor to “a very thorough

 6   examination of the judgment debtor.” Credit Lyonnais, S.A. v. SGC Int’l, Inc., 160 F.3d 428, 430–

 7   31 (8th Cir. 1998) (quoting Caisson Corp. v. County West Bldg. Corp., 62 F.R.D. 331, 335 (E.D. Pa.

 8   1974)). The scope of post-judgment discovery is broad and the “[t]he presumption should be in

 9   favor of full discovery of any matters arguably related to the [creditor’s] efforts to trace [the debtor’s]

10   assets and otherwise to enforce the judgment.” Id.

11           Plaintiff argues that he seeks information that will enable him to enforce and collect on the

12   judgment that Defendant has failed to satisfy. ECF No. 150 at 3. Specifically, Plaintiff posits that

13   these discovery requests could be helpful in tracing Defendant’s assets because they are related to

14   intellectual property allegedly owned by Defendant. ECF No. 150 at 4. Plaintiff suspects that from

15   2009 until 2019—when Defendant dissolved her LLC and took her website down—Defendant used

16   Ebay and her website to reprint and sell automotive, motorcycle, and truck service manuals whose

17   copyrights are owned by Harley Davidson, Chrysler, Ford, Honda, and Kawasaki. ECF No. 150 at

18   4. Plaintiff contends that if Defendant owns licensing agreements with these companies, that “they

19   could be valuable and aid [Plaintiff] in executing on his [j]udgment.” Id.

20           The Court reviewed Plaintiff’s discovery requests and concludes that the information that

21   Plaintiff seeks from Defendant is sufficiently related to Plaintiff’s efforts to trace Defendant’s

22   financial assets.    Each of Plaintiff’s discovery requests pertain to Defendant’s real property,

23   intellectual property, personal property, assets, employment, and financial state and fit within the

24   broad scope afforded to post-judgment discovery. ECF No. 150 at 7–34. Each request could

25   reasonably aid Plaintiff in enforcing the judgment against Defendant, and because Defendant has

26   failed to respond to them, the Court grants Plaintiff’s Motion to Compel Post-Judgment Discovery

27   Responses from Defendant.

28
                                                        2
     Case 2:17-cv-01089-JAD-EJY Document 151 Filed 02/05/21 Page 3 of 3




 1   III.   Order

 2          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel Post-Judgment

 3   Discovery Responses (ECF No. 150) is GRANTED.

 4          IT IS FURTHER ORDERED that Defendant shall respond to Plaintiff’s written discovery

 5   requests no later than March 5, 2021.

 6          IT IS FURTHER ORDERED that Plaintiff shall place a copy of this Order in First Class

 7   United States Mail to Defendant at the address listed in the Court’s CM/ECF system.

 8          DATED THIS 5th day of February, 2021.

 9

10
                                                        ELAYNA J. YOUCHAH
11                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
